DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitations "the wiring of the second electrode" and “the wiring of the third electrode” in lines 4-6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiyose et al. (U.S. Publication No. 20170020484).
Regarding claim 1, Kiyose teaches an ultrasonic device, comprising: an element substrate (Fig.5, 41+412) including a diaphragm (Fig.5, 412), a vibrator (Fig.5, 413) provided at the diaphragm, and a first electrode (Fig.5, 414) electrically coupled to the vibrator; a protective substrate (Fig.5, 42) that is provided at a position facing the element substrate and that includes a second electrode (Fig.5, 423, the bonding member 423 can also be interpreted as an electrode) coupled to the first electrode at a position facing the first electrode; a through hole substrate (Fig.1, 21) that has a through hole (Fig.1, through hole covered by lens 44) and that faces the element substrate; and a container (Fig.5, 23) including a mounting surface (Fig.5, upper surface of 23) on which the protective substrate is disposed, wherein the vibrator (Fig.5, 413) is provided at a position overlapping the through hole (Figs.1 and 5, through hole covered by lens 44) when viewed from a facing direction in which the element substrate and the protective substrate face each other (As shown in Fig.5), and is surrounded by the element substrate (Fig.5, 41+412), the protective substrate (Fig.5, 42), and a jointing member (Fig.5, 232), and the second electrode  (Fig.5, 423+422) is provided at an opposite-side surface of the protective substrate from a jointing surface jointed with the mounting surface (As shown in Fig.5, 423 is on an opposite surface from a jointing surface).
Regarding claim 3, Kiyose teaches wherein the container (Fig.5, 23) includes a third electrode (Fig.5, 231) coupled to the second electrode (Fig.5, 423) by a wiring (Fig.5, 422), and a second electrode wiring coupling surface (Fig.5, upper surface of 42) to which the wiring of the second electrode is coupled and a third electrode wiring coupling surface (Fig.5, upper surface of 23) to which the wiring of the third electrode is coupled both face a direction to which the mounting surface faces (Fig.5, the third electrode wiring coupling surface is the same as the mounting surface).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyose et al. (U.S. Publication No. 20170020484, hereinafter Kiyose484’).
Regarding claim 2, Kiyose484’ teaches all the features of claim 1 as outlined above, Kiyose484’ is silent about wherein the protective substrate is larger than the element substrate when viewed from the facing direction.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make Kiyose484’s protective substrate larger than Kiyose484’s element substrate, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 4, Kiyose484’ teaches all the features of claim 1 as outlined above, Kiyose484’ is silent about wherein a grid-shaped member is provided in the through hole.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide a grid-shaped member in Kiyose484’s through hole, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 5, Kiyose484’ teaches all the features of claim 1 as outlined above, Kiyose484’ is silent about wherein a plurality of the through holes are formed.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make a plurality of the through holes in Kiyose484’s device, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyose et al. (U.S. Publication No. 20170020484, hereinafter Kiyose484’) in view of Kiyose et al. (U.S. Publication No. 20160058417, hereinafter Kiyose417’).
Regarding claim 6, Kiyose484’ teaches all the features of claim 1 as outlined above, Kiyose484’ is silent about wherein a resin member is provided in the through hole.
Kiyose417’ teaches a resin member is provided in the through hole (Paragraph 92).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use resin for Kiyose484’s lens because transparent silicone resin is a good material for ultrasonic lens as taught by Kiyose417’.
Regarding claim 7, the combination of Kiyose484’ and Kiyose417’ teaches all the features of claim 6 as outlined above, Kiyose417’ further teaches wherein the resin member is an acoustic lens (Paragraph 92).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/           Primary Examiner, Art Unit 2861